Determination unanimously confirmed and petition dismissed, without costs. Memorandum: In this proceeding pursuant to CPLR article 78 we confirm the determination of Rochester City Court finding petitioner in contempt for willful disobedience to its lawful mandate (Judiciary Law, § 750, subd A, par 3). Because no substantial evidence question was presented, this matter was improperly transferred to this court (CPLR 7803, subd 4; 7804, subd [g]). However, as the record is sufficient for us to review the determination, we are required in the interest of judicial economy to reach the merits (Matter of 125 Bar Corp. v State Liq. Auth., 24 NY2d 174, 180; Matter of Circle Cts. v Lane, 29 AD2d 620). Although it is clear from the record that petitioner acted in good faith and that there was a valid basis for his belief that he was faced with a conflict of interest, that fact did not relieve him of the obligation to obey a lawful mandate of the court. “The orderly and expeditious administration of justice by the courts requires that ‘an order issued by a court with jurisdiction over the subject matter and person must be obeyed by the parties until it is reversed by orderly and proper proceedings.’ [citation omitted] * * * Such orders must be complied with promptly and completely, for the alternative would be to frustrate and disrupt the progress of the trial with issues collateral to the central questions in litigation” (Maness v Meyers, 419 US 449, 459). The order was a valid exercise of the court’s jurisdiction (cf. Matter of Kavanagh v Vogt, 58 NY2d 678), and was not otherwise void on its face. Consequently, it was incumbent upon petitioner to obey the order and, if it constituted error, to pursue his remedy through the appellate process (see Maness v Meyers, supra, pp 458-460; Margulies v Margulies, 42 AD2d 517, app dsmd 33 NY2d 894; 21 NY Jur 2d, Contempt, § 30; Ann., 12 ALR2d 1059, 1107-1115). (Article 78 proceeding transferred by order of Supreme Court, Monroe County, Tillman, J.) Present — Hancock, Jr., J. P., Denman, Boomer, Green and O’Donnell, JJ.